Citation Nr: 0330154	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  99-21 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.  

2.  Entitlement to service connection for a cardiovascular 
disorder.  

3.  Entitlement to service connection for a lung disability, 
to include asthma.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel




INTRODUCTION

The veteran had active duty from October 1964 to June 1970.  

This matter returns to the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision of the RO, which denied 
the benefits sought on appeal.  

In March 2001, the Board remanded the claims on appeal for 
additional necessary development, to include VA examinations.  
The examinations were conducted in March 2002, with addendum 
statements in May 2002.  

In an October 2002 decision, the Board, finding that the 
requested development had been completed, denied the claims 
on appeal, and the veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In a March 
2003 Order, the Court vacated the October 2002 Board 
decision, and granted a Joint Motion to Remand filed on 
behalf of both the veteran and the Secretary of VA.  The 
Board remands the appeal for concerns raised in the Joint 
Motion, primarily for notice compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA).  


REMAND

By Joint Motion of the parties on appeal before the Court, 
the parties to the instant matter agreed that the veteran 
must be better advised of what sort of evidence is needed to 
substantiate his claims, even though VCAA notice was given in 
this case, and even though the veteran is represented by a 
private attorney, presumably with knowledge of the law of 
veterans benefits, or skills with which to obtain such 
necessary knowledge.  The parties have also requested that 
the veteran be better advised of what evidence he needs to 
submit on his own, and what evidence VA will obtain on its 
own initiative.  Finally, the parties agreed that the vacated 
October 2002 Board decision had not sufficiently expressed 
specifically why VCAA's duty to assist and duty to notify 
provisions had been met in this case.  Accordingly, the 
matter is remanded so as to provide the veteran a more 
detailed VCAA notice.  

In doing so, the Board notes that a May 2001 VCAA notice 
identifies the sort of general evidence necessary to grant a 
claim of service connection.  The August 1999 statement of 
the case (SOC) and supplemental statements of the case, 
including the most recent June 2002 supplemental statement of 
the case (SSOC), indicate why the claims on appeal were 
denied.  As early as December 1998, the RO issued notice to 
the veteran-and his attorney representative, of the three 
essential elements of a successful claim of service 
connection: (1) evidence of current disability, (2) of 
incurrence or aggravation in service, and (3) nexus evidence 
linking the first two.  More specific notice has been 
requested, and it is given.  

The Board clarifies and emphasizes that the sort of evidence 
necessary for a showing of the first (1) element is medical-
evidence of a current disability.  As to the second element, 
(2), medical evidence is nearly always needed, except in 
certain circumstances regarding combat veterans (where their 
lay statements of incurrence or aggravation of a disease or 
injury in service or during the presumptive period is deemed 
sufficient by operation of law).  As to the third element, 
(3), the veteran needs to submit competent medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The Board adds that a medical nexus 
opinion which is based upon a veteran's inaccurate medical 
history is not probative evidence; probative medical nexus 
evidence is that which is based upon a thorough review of the 
documented (objective) clinical history, including service 
medical records in some cases.  See Black v. Brown, 5 Vet. 
App. 177 (1993) (an opinion that is based on history 
furnished by the veteran that is unsupported by clinical 
evidence is not probative).  

Finally, after due VCAA notice, the Board will make a 
determination as to whether each of the above elements of a 
successful claim of service connection are met, upon an 
analysis of all the evidence of record, and an evaluation of 
the credibility and probative value of the medical opinions 
obtained.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. 
§ 3.303(a).  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim, if the evidence is in support 
of the claim, or if the evidence is in equal balance.  
38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, No. 01-
7006, slip op. at 7 (Fed. Cir. Dec. 17, 2001); 38 C.F.R. 
§ 3.102 (as amended by 66 Fed. Reg. 45,620 (Aug. 29, 2001)).  

In view of the above, this case is hereby REMANDED for the 
following:  

1.  The RO should contact the veteran and 
his attorney and provide special detailed 
written notice of the provisions of VCAA 
which are applicable to the claims on 
appeal-to include notice of the sort of 
medical evidence necessary to fulfill the 
three essential elements of a claim of 
service connection, as well as what 
evidence the veteran must submit, and 
what evidence the VA will obtain on its 
own initiative.  The veteran should be 
provided an adequate time in which to 
respond to the VCAA notice.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, are fully complied with and 
satisfied.  

3.  The RO should initiate and complete 
any additional development deemed 
indicated in this case, to include 
scheduling the veteran for any 
appropriate VA examination(s), 
particularly upon the receipt of 
additional medical evidence not 
considered at the time of the last VA 
examinations in March 2003.  

4.  Thereafter, the RO should 
readjudicate the veteran's claims of 
entitlement to service connection for 
service connection for hypothyroidism, 
service connection for a cardiovascular 
disorder, and service connection for a 
lung disability, to include asthma.  If 
any decision, in whole or in part, 
remains adverse to the veteran, he and 
his representative should be provided a 
SSOC, with an opportunity to respond 
thereto.  Evidence recently submitted and 
not previously considered should be 
reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


